                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ANDREW CHIN,
        Petitioner,

v.                                                Case No.: 2:19-cv-16-FtM-38NPM
                                                            2:14-cr-135-SPC-CM2

UNITED STATES OF AMERICA,

               Respondent.
                                         /

                                OPINION AND ORDER1

      This matter comes before the Court on Petitioner Andrew Chin’s Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Cv. Doc. 1,2 “Motion”) filed on

January 8, 2019. For the reasons set forth below, the Court dismisses the Motion as

time-barred.

                                   I. BACKGROUND

      On December 3, 2014, Chin was charged in a multiple count Indictment. Cr. Doc.

1. On February 9, 2016, Chin pled guilty pursuant to a written plea agreement to Count

One of the Indictment: Conspiracy to Possess with Intent to Distribute five (5) or more

kilograms of cocaine, 28 or more grams of cocaine base, and a quantity of marijuana, in


1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend,
approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their
websites. The Court accepts no responsibility for the availability or functionality of any
hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to some
other site does not affect the opinion of the Court.
2 The Court will refer to the civil case docket as “Cv. Doc.” and the underlying criminal

docket, 2:14-cr-135-SPC-CM-2, as “Cr. Doc.”
violation of 21 U.S.C. §§ 841(b)(1)(A)(ii)(II), 841(b)(1)(B)(iii)(II). 841(b)(1)(C), and 846.

See Cr. Doc. 126, 138. On March 24, 2017, the Court sentenced Chin to 210 months in

prison, followed by five years of supervised release. Cr. Doc. 268, 269. Chin did not

appeal his conviction or sentence.

       On December 6, 2017, the Government filed a motion for reduction in sentence

pursuant to Rule 35(b) of the Federal Rules of Criminal Procedure3 in which it requested

a two-level departure placing Chin’s sentence in the guideline range of 210-262 months.4

Cr. Doc. 270. Counsel for Petitioner filed a response to the Rule 35(b) motion requesting

the Court to grant a two-level variance placing Chin in the range of 168-210 months and

urging the Court to impose the low-end of the new guideline range of 168 months. Cr.

Doc. 271. On December 29, 2017, the Court granted the Government’s Rule 35(b) motion

and ordered Chin’s sentence to be reduced to 168 month’s imprisonment “leaving all

other components of the sentence as imposed” in the original judgment. Cr. Doc. 272.

On January 8, 2018, the amended judgment reflecting the reduced 168-month term of

imprisonment was entered. Cr. Doc. 273. As noted in the Statement of Reasons, the

amended sentence was entered as a result of the Court granting the Government’s Rule

35 motion. Cr. Doc. 274 at 4.

       On January 8, 2019, Chin, represented by counsel, filed the instant 2255 Motion

presenting one claim:     previous defense counsel, Jose Calvo, provided ineffective

assistance by failing to advise Chin that the Government had filed a Rule 35 motion



3 Rule 35(b) permits a district court, upon motion by the Government, to reduce a
sentence to reflect a defendant’s substantial assistance provided after the entry of
judgment. Fed. R. Crim. P. 35(b)(1).
4 The PSR calculated Chin’s guideline range to be between 262-327 months. Cr. Doc.

251 at 36.



                                             2
depriving Chin of the opportunity to request a hearing or otherwise “appraise the Court of

the details of the assistance he provided” and request a further sentence reduction. Cv.

Doc. 1 at 4. The Government filed a response to Chin’s § 2255 Motion in which it

submitted that the Motion was timely but was “facially insufficient to warrant relief”

because Chin does not have a Sixth Amendment right to counsel in proceedings on a

Rule 35 motion. Cv. Doc. 8 at 2-3. Chin filed a reply. Cv. Doc. 9.

       This matter is ripe for the Court’s review based upon the record before the Court.

Further, the Court finds an evidentiary hearing is not warranted because the “files and

records of the case conclusively show that the prisoner is entitled to no relief.” 28 U.S.C.

§ 2255(b).

                                     II. DISCUSSION

       Congress enacted the Antiterrorism and Effective Death Penalty Act (“AEDPA”) in

1996, which established a one-year limitation period for filing a motion under 28 U.S.C. §

2255. In pertinent part, AEDPA amended § 2255 to provide:

       A 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of—

       (1) the date on which the judgment of conviction becomes final

       (2) the date on which the impediment to making a motion created by
           governmental action in violation of the Constitution or laws of the
           United States is removed, if the movant was prevented from
           making a motion by such governmental action;

       (3) the date on which the right asserted was initially recognized by
           the Supreme Court, if that right has been newly recognized by the
           Supreme Court and made retroactively applicable to cases on
           collateral review; or

       (4) the date on which the facts supporting the claim or claims
           presented could have been discovered through the exercise of
           due diligence.




                                             3
28 U.S.C. § 2255(f). Here, the Court entered judgment in Chin’s case on March 24, 2017.

Chin did not appeal his conviction or sentence. When a defendant does not appeal his

conviction or sentence, the judgment of conviction becomes final when the time for

seeking that review expires. Murphy v. United States, 634 F.3d 1303, 1307 (11th Cir.

2011). Chin had 14 days from the judgment of conviction to file an appeal. See Fed. R.

App. P. 4(b)(1)(A). Therefore, his judgment of conviction became final 14 days after the

Court’s March 24, 2017 judgment—that is, on Friday, April 17, 2017. Under 28 U.S.C. §

2255(f)(1), Chin had until April 9, 20185 to file his § 2255 motion. Chin did not file his §

2255 Motion until January 7, 2019, after the AEDPA time period expired.

       As noted above, on January 8, 2018 and 364 days before Chin filed his § 2255

Motion, the Court granted the Government’s Rule 35(b) motion and reduced Chin’s

sentence from 201 months to 168 months. The Court’s granting of a reduction in Chin’s

sentence via the Rule 35(b) motion does not affect the finality of Chin’s judgment of

conviction for purposes of resetting AEDPA’s limitation period. Murphy, 634 F.3d 1303.

The Eleventh Circuit thoroughly analyzed Congress’ intent in adopting Rule 35(b) and

whether it affected the finality of a final judgment.

       [18 U.S.C.] Section 3582 states that although a district court may “modify”
       a “sentence to imprisonment” under Rule 35(b), a “judgment of conviction


5 AEDPA’s limitations period begins to run the day after the triggering event. San Martin
v. McNeil, 633 F.3d 1257, 1266 (11th Cir. 2011) (applying Fed. R. Civ. P. 6(a)(1) in
computing AEDPA’s one-year limitation period to begin to run from the day after the day
of the event that triggers the period); Downs v. McNeil, 520 F.3d 1311, 1318 (11th Cir.
2008) (AEDPA's one year “limitations period should be calculated according to the
‘anniversary method,’ under which the limitations period expires on the anniversary of the
date it began to run.”) (citing Ferreira v. Sec’y Dep’t of Corr., 494 F.3d 1286, 1289 n.1
(11th Cir. 2007)). Because the 365 days expired on Sunday, April 8, 2018, Chin had until
the next business day to file a timely § 2255 motion.



                                               4
       that includes such a sentence constitutes a final judgment for all other
       purposes.” 18 U.S.C. § 3582(b)–(c) (emphasis added). The plain and
       obvious meaning of this language is that a Rule 35(b) reduction has no
       effect on the finality of the judgment of conviction. See Hughes Aircraft Co.
       v. Jacobson, 525 U.S. 432, 438, 119 S.Ct. 755, 760, 142 L.Ed.2d 881
       (1999) (explaining that statutory construction begins with the language of
       the statute and when that language “provides a clear answer, it ends there
       as well”) (internal quotation marks omitted). The Senate Report
       accompanying § 3582 confirms that the plain meaning of the statute
       accords with Congress’s intent. Congress explained that subsection (b)
       makes “clear” that though a prison sentence could be “modified” after
       imposition by way of “‘three safety valves,’” including Rule 35(b), the
       “judgment of conviction is final.” S.Rep. No. 98–225, at 96 (1983), reprinted
       in 1984 U.S.C.C.A.N. 3182, 3304.

       In view of the traditional rule that a final judgment in a criminal case includes
       both the conviction and sentence, Congress understandably sought to
       assure that the use of Rule 35(b) to modify a sentence would not impact the
       finality of the judgment of conviction. Had Congress not done so, a
       defendant could have argued that a sentence modification entitled him to a
       new direct appeal where he could challenge anything that could have been
       challenged on a first direct appeal. Congress short-circuited this by
       unambiguously declaring that a Rule 35(b) modification does not affect the
       finality of the judgment for “any other purpose.” 18 U.S.C. § 3582(b).

Murphy, 634 F.3d at 1308–09 (footnotes and internal citation omitted).

       Because Chin’s judgment of conviction became final on April 19, 2017, and

because a Rule 35(b) motion reducing his term of imprisonment does not constitute a

new judgment for purposes of restarting the § 2255 statute-of-limitations clock, Chin’s §

2255 motion filed on January 7, 2019, is time-barred under the one-year AEDPA limitation

period set forth in 28 U.S.C. § 2255(f)(1).

       The one-year limitation period may be equitably tolled on grounds besides those

specified in § 2255 “when a movant untimely files because of extraordinary circumstances

that are both beyond his control and unavoidable even with diligence.” Sandvik v. United

States, 177 F.3d 1269, 1271 (1999). However, the petitioner bears the difficult burden of

showing specific facts to support his claim of extraordinary circumstances and due




                                              5
diligence. See Akins v. United States, 204 F.3d 1086, 1089–90 (11th Cir. 2000). Chin

asserts an ineffective assistance of counsel claims in connection with the Rule 35

proceeding. Thus, the Court cannot independently conceive how equitable tolling would

be applicable in this circumstance. Because the Court finds the Motion is time-barred

under § 2255(f)(1), the Court need not address the merits, if any, of the Motion.6

       Accordingly, it is now

       ORDERED:

       1. Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

          Sentence (Cv. Doc. 1) is DISMISSED with prejudice as time-barred. To the

          extent Petitioner moves for an evidentiary hearing (Cv. Doc. 9 at 7-8) such

          motion is DENIED.

       2. The Clerk is DIRECTED to enter judgment accordingly, terminate any pending

          motions, and close this case.



6 The Sixth Amendment provides that “the accused shall enjoy the right . . . to have the
Assistance of Counsel for his defence.” U.S. CONST. amend. VI. This language entitles
a defendant in a criminal case to effective assistance of counsel at each critical stage of
his prosecution, Kirby v. Illinois, 406 U.S. 682, 690 (1972), including sentencing, Mempa
v. Rhay, 389 U.S. 128, 134-35 (1967). Thus, whether Chin can prosecute an ineffective
assistance of counsel claim depends on whether a Rule 35(b) proceeding is considered
a critical stage of the criminal proceeding. In United States v. Orjuna, 351 F. App'x 418,
420 (11th Cir. 2009), the court concluded that “[a] Rule 35(b) motion is not a critical stage
of the prosecution, United States v. Jackson, 923 F.2d 1494, 1496-97 (11th Cir.1991),
and thus a defendant does not have a Sixth Amendment right to counsel.” See also,
United States v. Taylor, 414 F.3d 528, 536 (4th Cir. 2005) (citing United States v. Palomo,
80 F.3d 138, 142 (5th Cir.1996)). Alternatively, even assuming defense counsel did not
appraise Chin of the Government’s filing of the Rule 35 motion, Chin cannot show his
Fifth Amendment right to procedural due process was violated. See United States v.
Alvarez, 115 F.3d 839, 841 (11th Cir.1997) (Fifth Amendment procedural due process
guarantees do not attach to Rule 35(b) proceedings because: (1) decision whether to file
a Rule 35(b) motion based upon substantial assistance lies within the sound discretion of
the government; and (2) defendant faces no new threat of loss of liberty); see also Orjuna,
351 F. App'x 420.



                                             6
       3. The Clerk is DIRECTED to docket this Opinion and Order in the criminal file at

            2:14-cr-135-SPC-CM-2 and terminate any pending motions therein.

IT IS FURTHER ORDERED: A CERTIFICATE OF APPEALABILITY (COA) AND

LEAVE TO APPEAL IN FORMA PAUPERIS ARE DENIED. A prisoner seeking a writ of

habeas corpus has no absolute entitlement to appeal a district court’s denial of his

petition. See 28 U.S.C. § 2253(c)(1); see also Harbison v. Bell, 556 U.S. 180, 183 (2009).

“A [COA] may issue . . . only if the applicant has made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(B)(2). To make such a showing, Petitioner

“must demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004), or that “the issues presented were adequate to deserve encouragement to

proceed further,” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (citations omitted).

Petitioner has not made the requisite showing in these circumstances. Finally, because

Petitioner is not entitled to a certificate of appealability, he is not entitled to appeal in forma

pauperis.

       DONE and ORDERED in Fort Myers, Florida this 16th day of August, 2019.




SA: FTMP-1
Copies: All Parties of Record




                                                7
